Citation Nr: 1719621	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to left knee disability and/or right ankle disability.

2.  Entitlement to a rating in excess of 20 percent for a left knee disability, dislocated cartilage, semilunar, with frequent episodes of "locking" pain and effusion into the joint, from September 12, 2014.   

3.  Entitlement to an increased rating for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 
INTRODUCTION

The Veteran had active service from November 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

This case was previously before the Board in July 2014, when it was remanded for further development. 

While this appeal was pending, in a March 2017 rating decision, the RO increased the Veteran's left knee evaluation to 100-percent disabling following left knee replacement.  The increase was effective as of November 21, 2016.  As such, the period on appeal for a left knee disability increase is from September 12, 2014, to November 21, 2016.  The Veteran's 100-percent rating will expire on January 1, 2018.  He should be afforded another VA examination at that point to evaluate the severity of his left knee disability.

The issue of entitlement to an increased rating for a right ankle disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disorder was not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence does not show that the Veteran's diagnosed back disorder is related to his active service.

2.  Throughout the appeal period, the Veteran's left knee disability has been manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; it has not manifested ankylosis, limitation of extension, limitation of flexion, or impairment of the tibia and fibula.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for establishing entitlement to an increased disability rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C. A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5263 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Back Disability

The Veteran claims that he began experiencing the symptoms of his current back disability because of an altered gait necessitated by his service-connected left knee and right ankle disabilities.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are silent as to any low back injury or symptoms.  When reporting his medical history as part of his separation examination in July 1987, the Veteran indicated that he had never had recurrent back pain or any back injury.  His back was deemed normal.  There is nothing to indicate that the Veteran was ever placed on any limited duty as a result of low back pain.

The Veteran was afforded a VA examination in July 2010.  He told the examiner that he injured his back several times, which he felt was secondary to his gait from his left knee, which occasionally gave way and contributed to frequent near-falls.  The examiner diagnosed myofascial lumbar syndrome, occurring intermittently.  The physician opined that the Veteran's episodic papaspinous muscle injuries can occur intermittently when the Veteran's left lower extremity gave way.  This often resulted in strain of the lumbar muscles when trying to prevent the Veteran from falling to the ground.  However, the examiner continued, these episodes would not produce any lasting ill effects after the muscles have healed, and would not result in any compensable long-term pathology.

The Veteran underwent another VA examination in June 2012.  The examiner reported that the Veteran has been diagnosed with severe lumbar discogenic and degenerative disease at some point in time (the Board notes that this diagnosis is not reflected anywhere in the record).  The Veteran told the examiner that his back was "pretty good" and that he experienced increased back pain when he lost his balance due to a left knee flare-up.  He told the examiner that he experienced stiffness in his back, and had daily flare-ups of back pain.  The examiner noted that the Veteran experienced intervertebral disc syndrome (IVDS) and arthritis in the back documented by X-rays.  The examiner opined that the Veteran's back disorder was not related to his service-connected disabilities, as there was no evidence in peer-reviewed medical literature that could link a lower extremity osteoarthritis and instability to be a cause of severe degenerative disease of the spine.  The examiner reported that knee instability could cause myofascial pain, but in the presence of severe lumbar osteoarthritis, it was more likely that the Veteran's lower back pain and limited range of motion were secondary to his osteoarthritis.  The examiner concluded that the degenerative spine disease was most likely related to the Veteran's job.       

The Veteran underwent another VA examination in September 2012.  The examiner reported that the Veteran had diagnoses of degenerative arthritis of the spine and myofascial pain of the lumbar area.  The Veteran reported onset of low back pain after he left the Coast Guard, and stated that the pain has progressed over the years. The Veteran has undergone epidural injections on at least 2 occasions with some improvement.  He has also reported severe spasms in the mid back and undergoing a rhizotomy two weeks before the VA examination.  Since the rhizotomy, he noted improved ability to extend the back and decreased need for muscle relaxers.  The Veteran reported persistent low back pain with occasional acute onset of severe generalized back pain and spasm.  The examiner denied the presence of IVDS.  The examiner stated that X-rays revealed typical degenerative arthritic changes at multiple levels with osteophytic spurring.  Such anatomic arthritic changes would not be expected to have developed at multiple levels in the lumbar spine secondarily to the Veteran's knee and ankle conditions.  The examiner continued that the prevalence of osteoarthritis increases with increasing age, and it was far more likely that the Veteran has developed osteoarthritis in the lumbar spine as a consequence of aging than an effect of his knee and ankle conditions.  Therefore, the examiner stated, it was less likely than not that the Veteran's lower back disability was caused or aggravated by his service-connected left knee and/or right ankle conditions.

An addendum to the examination was issued in January 2015.  The examiner stated that after reviewing private treatment records, the Veteran's diagnosis remained the same (degenerative arthritis of the thoracolumbar spine) and there was no change in the medical opinion regarding service connection.  The examiner reiterated that it
was less likely than not that the Veteran's thoracolumbar spine condition was caused or aggravated by his service-connected left knee or right ankle disability, or was otherwise etiologically related to active service.

The Veteran's private treatment records show that he underwent injections and physical therapy for his back, which have helped him to minimize pain.  The injections were repeated after several months due to symptoms exacerbation.  In August 2014, he underwent a lumbar rhizotomy.  See December 2013-August 2014 treatment notes.   

After a review of the record, the Board concludes that entitlement to service connection for a back disorder is not warranted.  While the Veteran has a diagnosis of the condition, the competent and probative evidence of record does not demonstrate a nexus between the back disorder and his active service, and/or the back disorder and any of his service-connected disabilities.

Further, as indicated, the record includes VA examinations speaking to the etiology of the disorder at issue.  None of the examiners have found any relationship between the Veteran's active service and the post-service diagnosis of a back disorder.  To the contrary, medical records have reported that the Veteran's back disorder stems from his work and is age-related.  Here, the Board recognizes that while the VA examiners opined that the Veteran's service-connected left knee caused him some pain when it destabilized, it was not the result of the Veteran's back disorder and did not aggravate it, as the muscle pain it caused dissipates and was not chronic.  

As such, the Veteran's claim for service connection for a back disorder fails.  The Veteran's diagnosed disorder cannot be attributed to his active service, or to any service-connected disabilities.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has considered the Veteran's lay statements in support of his claim. Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing a current back disorder and its etiology, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as back disorders and their etiologies.  The claims file does not contain any medical records linking the Veteran's disorders to his active service, or to any of his service-connected disabilities.  To the contrary, medical records tie the said disorder to the Veteran's work and age.  In sum, there is no evidence, medical or otherwise, to support the Veteran's assertions.  Thus, as previously stated, the preponderance of the medical evidence of record is against the Veteran's service connection claim.

Accordingly, service connection for a back disorder is not warranted because the Veteran has not satisfied the second requirement of service connection, i.e., a nexus between a currently-diagnosis of a qualifying disability and a nexus to active service.  See 38 C.F.R. § 3.303 (2016); see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In reaching the above conclusion, the Board has considered the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014).  The claim of entitlement to service connection for a back disorder, to include as secondary to left knee disability and/or right ankle disability, is denied.

II. Increased Rating for a Left Knee Disability
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40 (2016).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.  

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  In this case, the Veteran has been assigned three separate disability ratings for his right knee disability.  Only one of them, 5003-5258, is on appeal. 

The Veteran's left knee disability was evaluated under Diagnostic Code 5003-5258 as 20 percent disabling from September 12, 2014, to November 21, 2016.  

Diagnostic Code 5258 assigns a 20-percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R.      § 4.71a, DC 5258 (2016).  The Board finds that in light of the competent medical evidence of record, the Veteran is not entitled to a rating in excess of 20 percent for his service-connected left knee disability for the period from September 12, 2014, to November 21, 2016.   

The Veteran underwent a VA examination for his left knee disability in September 2014.  The Veteran reported undergoing four left knee surgeries since he left service, and has been treated with local steroid and Synvisc injections in the knee, with temporary improvement.  The Veteran reported chronic pain in the knee, as well as locking and giving way.  He also reported intermittent swelling and warmth, but not redness, and loss of motion.  The Veteran related that his knee pain was exacerbated by prolonged standing or sitting, and at times the knee locked when he experienced severe pain.  

Upon examination, left knee flexion was 115 degrees, with objective evidence of painful motion at 115 degrees; extension ended at 5 degrees, with objective evidence of painful motion at 5 degrees.  There was no additional functional loss and no additional limitation in range of motion after three repetitions.  The examiner noted that the Veteran experienced less movement than normal, pain on movement, instability of station, and disturbance of locomotion in his left knee.  There was pain or tenderness on palpation, muscle strength was normal (5/5), anterior and posterior instability was normal, medial-lateral instability was normal, and there was evidence of history of slight recurrent patellar subluxation or dislocation.  

The examiner noted that the Veteran has had a meniscus condition, had a meniscal tear, and experienced frequent episodes of "locking," joint pain, and joint effusion.  The examiner reported that the Veteran's 1986 left knee meniscectomy had residuals of persistent pain, intermittent swelling, and locking.  The examiner related that the Veteran's left knee revealed tenderness of the medial joint line and at the insertion of the patellar tendon, there was no pain with patellar motion, and there was a small effusion without erythema or warmth.  The Veteran did not use any assistive devices.  There was no functional impairment of the left knee such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays showed evidence of arthritis and no evidence of patellar subluxation.  June 2014 X-rays showed orthopedic screws in the left knee without evidence of loosening, and joint space narrowing was suggestive of mild to moderate degenerative changes.  

The Veteran also reported that prolonged standing or sitting resulted in locking and popping of the left knee with severe pain, and that his job involved standing for most of the day.  He estimated that he missed one-two days at a time on several occasions in the last year due to knee pain, but had been able to continue on the job.  The examiner also noted that since sitting also resulted in pain and locking of the knee, a sedentary job might not be substantially less difficult for the Veteran.  The examiner also added that there was evidence that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups or when the joint is used repeatedly, and that an estimate of additional loss of range of motion would call for speculation.  

In a January 2015 addendum, the examiner related that, after reviewing private treatment records from three different doctors, the Veteran's diagnosis remained the same - degenerative joint disease and postoperative residuals of the left knee.  
As a 20 percent evaluation is the maximum disability rating allowed under Diagnostic Code 5258, the Board has considered whether the Veteran would be entitled to a rating in excess of 20 percent under another diagnostic code.  

Here, the Board notes that the Veteran receives a 100 percent evaluation under Diagnostic Code 5055 for left total knee arthroplasty (until January 1, 2018, at which point the Veteran's left knee will be once again evaluated) and a 20 percent disability rating under Diagnostic Code 7804 for a scar resulting from his knee replacement.  The Veteran received a 10 percent disability rating under Diagnostic Code 5257 for residuals for left knee injury until November 21, 2016 and a 10-percent disability rating under Diagnostic Code 5261 for left knee degenerative joint disease until September 12, 2014.

There are multiple diagnostic codes which apply to knee disabilities.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2016).

VA's General Counsel has interpreted that a Veteran who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

As such, the Veteran cannot receive a separate rating under Diagnostic Code 5003.  
While the Veteran received a 10 percent disability rating under Diagnostic Code 5257 for residuals for left knee injury during the period on appeal, he did not have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.   

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).  However, there has been no suggestion that the Veteran has ankylosis in his left knee, and the September 2014 VA examiner found no ankylosis present; therefore Diagnostic Code 5256 is inapplicable.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  The September 2014 VA examination showed that the left knee anterior and posterior instability was normal, medial-lateral instability was normal, and there was evidence of history of slight recurrent patellar subluxation or dislocation.  This would warrant a 10 percent disability rating.  However, the Veteran already received a 10 percent disability rating under this Diagnostic Code from February 23, 2010 to November 21, 2016, and the period on appeal here is from September 12, 2014 to November 21, 2016.  Thus, a rating evaluation under DC 5257 already existed during the period on appeal. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating for limitation of flexion of the leg to 45 degrees; a 20 percent rating for limitation of flexion of the leg to 30 degrees; and a 30 percent rating for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2016).  The Veteran's limitation of flexion was, at worst, 115 degrees during the period on appeal.  See September 2014 VA examination.  It did not even meet the criteria for a noncompensable rating.  As such, a disability rating under DC 5260 is not warranted. 

Moreover, Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).  Here, the Veteran's extension was to 5 degrees at worst.  See September 2014 VA examination.  It did not even meet the criteria for a noncompensable rating.  As such, a disability rating under DC 5261 is not warranted. 

Under Diagnostic Code 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating. 
38 C.F.R. § 4.71a, DC 5262 (2016).  However, there has not been any indication of impairment of the tibia and fibula as to warrant a rating under Diagnostic Code 5262.

In sum, there is no basis for a higher schedular evaluation for the Veteran's service-connected left knee disability.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the left knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, there is no basis for a higher evaluation for the Veteran's service-connected left knee disability, as the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given that the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to a rating in excess of 20 percent for a left knee disability is denied. 


REMAND

The Veteran asserts that his right ankle disability is more severe than the current rating reflects.

The Veteran was afforded VA examinations for his right ankle disability in June 2010, August 2010, June 2012, and September 2014 (with an addendum in January 2015).  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, a remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected right ankle disability.  Provide the claims file and access to the electronic file to the examiner.  Request that the examiner review the files, including all the previous right ankle VA examination reports and note the review in an examination report.

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing.  If the right ankle cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.

b) The examiner must also express an opinion whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2. After completing the above, readjudicate the claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case. An appropriate period of time should be allowed for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


